Citation Nr: 0833002	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  99-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for a 
psychiatric disability, evaluated as 50 percent disabling 
from April 8, 1998.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1995 to 
April 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, and a July 2002 rating decision by 
the St. Louis, Missouri regional office.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in March 2004.  A transcript 
of that hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, April 8, 1998), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.

During the pendency of this appeal, by way of an August 2003 
rating decision, the veteran's bipolar disorder was increased 
to 50 percent disabling, effective from April 8, 1998, the 
date service connection was awarded.  


FINDINGS OF FACT

1.  The veteran's psychiatric disability causes occupational 
and social impairment with reduced reliability and 
productivity, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The veteran's PTSD is related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation for 
psychiatric disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9432 (2007).

2.  The veteran's PTSD is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in March 2000, December 2001, 
May 2003, and March 2005.  Specifically, regarding VA's duty 
to notify, the notifications to the veteran apprised her of 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case with the claim for a higher 
evaluation for the veteran's psychiatric disability, VCAA 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  Dingess, 19 Vet. App. at 490.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, she is provided with 
VCAA notice as to that claim, the claim is granted, and she 
files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected psychiatric disability would appear to fall 
squarely within the fact pattern above.  Thus, no additional 
VCAA notice was required with respect to the issue on appeal.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, VA 
medical records, and secured examinations in furtherance of 
her claim.  VA has no duty to inform or assist that was 
unmet.



II. Higher initial evaluation-Psychiatric disability

Background

The veteran was afforded a VA examination in May 1998.  At 
this examination, the examiner noted that she appeared kept 
and was fully oriented and alert.  Her attention and 
concentration were good, speech was a normal rate, her 
thoughts were logical and goal directed and there was no 
evidence of a psychotic process.  The examiner noted that 
there were some notable inconsistencies in information, 
specifically in terms of determining a diagnosis and history, 
and included prior psychiatric treatment and hospitalization 
as an adolescent.  The examiner opined that the current 
evaluation revealed a complex picture which included 
depression, and maladaptive personality traits.  The examiner 
stated that the current diagnosis did not support a diagnosis 
of bipolar disorder, but rather a diagnosis of personality 
disorders, which seemed to best fit the diagnosis of 
adjustment disorder.  The examiner rendered an Axis I 
diagnosis of dysthymic disorder, early onset, polysubstance 
abuse, by history, nicotine dependence, an Axis II diagnosis 
of histrionic personality disorder (primary diagnosis), and 
personality disorder not otherwise specified, and assigned a 
GAF of 50 to 55.

A discharge summary noted that the veteran was admitted in 
January 1999 for a period of twelve days.  The final 
diagnosis was bipolar affective disorder with depressive 
feature, and the veteran was assigned a GAF score of 50.  The 
veteran was admitted with suicidal ideation, but with no 
current plan or intent.  She complained of feeling depressed 
with increasing sleep, normal appetite, and frequent crying 
spells.  The examiner noted that the veteran maintained good 
hygiene; her memory, thought form and content were all 
normal, and she denied auditory or visual hallucinations.  
The examiner noted that the veteran's insight and judgment 
were intact, her thoughts were goal directed, speech was 
regular in rate and rhythm, mood was depressed and affect was 
bright but occasionally tearful.  The examiner noted that the 
veteran had suicidal ideation over the past few days, but 
currently denied plans or intent.

The veteran was afforded a VA examination in March 1999.  At 
this examination, the veteran reported low energy, difficulty 
concentrating and anxiety.  She denied having homicidal or 
suicidal ideation, intent or plan, but reported 
distractibility and irritability intervals.  The examiner 
reported speech of a normal rate and rhythm, with no 
tangentiality, and no looseness of associations.  The veteran 
denied auditory or visual hallucinations and no delusions 
were elicited.  The veteran was oriented to person, place and 
time, her short and long-term memory were intact, and she 
denied any obsessive or ritualistic behavior.  The examiner 
noted that the veteran's flow of thought was logical and goal 
directed with no push of speech.  She did report that in 
terms of her mood, she was depressed and anxious and her 
affect was congruent.  The examiner rendered an Axis I 
diagnosis of bipolar affective disorder, currently under 
treatment, PTSD, nicotine dependence and polysubstance abuse 
by history; an Axis II diagnosis of personality disorder, not 
otherwise specified, and borderline dependent with immature 
traits; the examiner gave a global assessment of functioning 
(GAF) score of 55.  The examiner noted that in her opinion, 
the veteran had a personality disorder, and that the 
diagnosis of bipolar affective disorder could be in error.

The veteran was afforded a VA examination in June 2003.  At 
this examination, the veteran reported that she could not 
concentrate, and noted that she still had depression and 
crying spells.  In terms of education and employment, the 
veteran reported that she graduated high school and completed 
150 college credits, and was currently attending school.  She 
reported that she was unable to multi-task and could only 
handle one thing at a time.  Regarding social relationships, 
the veteran was married in 1998 to a man who had bipolar 
disorder, whom she met during her inpatient hospitalization 
in military service.  The marriage lasted five years and was 
emotionally abusive, and ended with her spouse's suicide two 
years earlier.  The veteran had been married to her current 
husband for 9 months, and described a good relationship with 
him.  She also noted that she had regular contact through e-
mail with her half-sister, but had little involvement with 
her brothers.  Socially, the veteran described her life as 
restricted, besides visits within her building with one 
woman.  Otherwise, her social contact was limited to her 
church congregation.  

On examination, the examiner reported good hygiene, and 
stated that her affect was labile, alternating between 
smiling and charming, and sad and tearful, according to the 
topic.  The veteran reported a difficult time with 
depression, but denied suicidal ideation.  However, she 
reported having experienced homicidal ideation after being 
attacked in the military.  The examiner reported that the 
veteran's speech was fluent, and her thought flow was 
organized and goal-directed.  She denied any visual or 
auditory hallucinations, and the examiner stated that there 
was no evidence of systemized delusions in the interview.  
The veteran was alert and oriented times three, although she 
reported problems with concentration and memory, noting that 
she frequently lost track of her thoughts.  The veteran also 
reported angry outbursts one to two times a month.  The 
examiner reported that her insight was limited, noting that 
she relied on repression and denial, responding in a socially 
desirable manner during her interview.  The examiner rendered 
an Axis I diagnosis of bipolar II, and PTSD; and an Axis II 
diagnosis of schizotypal personality disorder, and assigned a 
GAF score of 51.

An addendum to the June 2003 examination noted that while the 
veteran had clear evidence to support her diagnosis of 
bipolar affective disorder, she was fixated on PTSD symptoms 
that she experienced since she reported a sexual assault in 
her room during military service.  The examiner noted that he 
could not separate out how much of her symptoms were from 
bipolar disorder versus PTSD, as the bipolar disorder likely 
influenced her experience and reaction to the situation that 
resulted in her PTSD.  The examiner noted that, if forced to 
give a GAF score for bipolar disorder alone, he would give a 
51, the same score as he gave in the initial examination.

Another VA examination was provided in November 2005.  At 
this examination, the veteran reported few friends, stating 
that she spent most of her time studying.  The veteran 
reported that her symptoms included depressed mood marked by 
daily crying spells, increased irritability, loss of 
motivation and interest in social and leisure activities, 
difficulties with concentration and decision making, racing 
thoughts, and difficulty with goal directed behavior.  The 
veteran reported that she had continued to experience 
symptoms since 1998, and noted that her symptoms have grown 
progressively worse over time.  On examination, the examiner 
noted that she was neatly groomed, her speech was clear and 
coherent, and her affect was labile, mood dysphoric, noting 
that the veteran became tearful during various points of the 
evaluation.  The examiner noted that her attention was 
intact; she was oriented times three; her thought process was 
logical, goal directed, relevant and coherent; she understood 
the outcome of her behavior; she had no delusions, and 
regarding insight, the examiner noted that the veteran 
understood that she had a problem.  The examiner noted that 
the veteran did not experience hallucinations, did not have 
inappropriate behavior, and denied obsessive/ritualistic 
behavior.  The veteran did experience panic attacks, and 
reported experiencing symptoms once every 6-8 weeks triggered 
by academic stressors.  The examiner noted that the veteran 
was able to maintain minimal personal hygiene, and stated 
that her immediate and recent memory were mildly impaired, 
and noted moderate problems with activities of daily living 
such as grooming, shopping, dressing and recreational 
activities.  The examiner noted that the veteran was a full-
time student, and therefore had been unemployed for 2 to 5 
years.  The examiner rendered an Axis I diagnosis of bipolar 
disorder, type II, and PTSD in remission by history, and 
assigned a GAF of 50.  The examiner commented that it was not 
possible to conclude that the veteran would be unemployable 
given the diverse range of employment opportunities and 
settings that may exist.  However, the examiner stated that 
it was plausible to suggest that symptoms inherent within the 
veteran's diagnosis of bipolar disorder would significantly 
limit her ability to maintain long-term employment, noting 
that the veteran would experience moderate difficulty 
maintaining efficiency, productivity, and reliability in 
particular work settings.  Specifically, the examiner noted 
that the veteran's difficulties with functional emotional 
coping, concentration, fatigue, and interpersonal 
difficulties marked by increased irritability would likely 
limit the veteran's ability to work in settings that 
necessitated extensive interpersonal interaction and the 
completion of complex and/or repetitive tasks.

In addition to the above-discussed VA examinations, the 
record also contains outpatient treatment notes dated from 
August 1998 through December 2003 related to the veteran's 
psychiatric treatment.  These reports consistently show 
diagnoses of bipolar disorder, as well as PTSD, and assign 
GAF scores which range from 50 (February through September of 
1999), to 65 (October 1999).  A July 2001 progress note 
described the veteran as well kempt, with normal speech, well 
oriented to time, person and place, with fair insight into 
her illness and good judgment.  The examiner described her 
mood as depressed, and affect as labile, which easily 
escalated into tearfulness.  The veteran denied any suicidal 
or homicidal ideation, and the examiner assigned a GAF score 
of 65.  Another progress note dated in January 2002, noted 
the veteran was alert and oriented with casual grooming and 
hygiene, with fair insight and judgment, and assigned a GAF 
of 65.  Progress notes dated in March 2002, and June 2002 
assigned a GAF score of 60; a December 2003 progress note 
stated a GAF of 53; and an August 2003 progress note reported 
a GAF of 60.  Overall, the progress notes described the same 
symptomatology that was noted on the VA examinations.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles her to a rating higher than 50 
percent at any point since the initial award of service 
connection.

Bipolar disorder, is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9432, which calls for rating psychiatric 
disability under a general rating formula used for most 
psychiatric disabilities, including PTSD and dysthymic 
disorders.  (In the Board's present decision, service 
connection for PTSD is granted.  Because PTSD is rated under 
the same criteria as a bipolar disorder, all symptoms due to 
the service-connected PTSD, bipolar disorder and dysthymic 
disorder will be considered in assigning the rating for 
service-connected "psychiatric" disability.)  

Under Diagnostic Code 9432, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Here, there is evidence of difficulty concentrating, 
disturbances of motivation and mood, including irritability, 
depression and anxiety; limited insight noted by the June 
2003 examiner, and difficulty in establishing and maintaining 
effective work and social relationships such as would warrant 
the currently assigned 50 percent rating.  However, taking 
into account all of the evidence of record, the Board finds 
that a higher (70 percent) rating is not warranted.  It has 
not been shown that the veteran's psychiatric disability has 
resulted in deficiencies in most areas.  There is no evidence 
of symptoms such as suicidal or homicidal ideation (beyond 
one January 1999 discharge summary which noted suicidal 
ideation with no plan or intent, which had resolved by 
discharge); no evidence of obsessional rituals; no evidence 
of speech that is intermittently illogical, obscure, or 
irrelevant; no evidence of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; no evidence of impaired 
impulse control or spatial disorientation; and no evidence of 
neglect of personal appearance and hygiene.  See May 1998, 
March 1999, June 2003, and November 2005 VA examinations.

There is some evidence of difficulty-but not inability-to 
establish and maintain effective relationships.  For example, 
at the June 2003 examination, the veteran reported that she 
had been married for nine months and that it was a good 
relationship, and also reported that she had regular contact 
through e-mail with her half sister.  Although it is evident 
after reviewing the record that the veteran's social contact 
is limited, the veteran noted that she frequently visited 
with a friend in her building, and had contact with her 
church congregation.  As such, it cannot be said that she 
lacks the ability to establish and maintain relationships.  
Further, regarding the level of occupational impairment, at 
the time of the November 2005 VA examination, the examiner 
noted that the veteran was a full-time student working 
towards a college degree in marketing and finance, and stated 
that it was not possible to conclude that the veteran would 
be unemployable given the diverse range of employment 
opportunities and settings that may exist.  However, the 
examiner did opine that symptoms inherent within the 
veteran's diagnosis of bipolar disorder would significantly 
limit her ability to maintain long-term employment, noting 
that the veteran would experience moderate difficulty 
maintaining efficiency, productivity, and reliability in 
particular work settings, due to her difficulties with 
functional emotional coping, concentration, fatigue, and 
interpersonal difficulties.  The examiner opined that these 
symptoms would likely limit the veteran's ability to work in 
settings that necessitated extensive interpersonal 
interaction and the completion of complex and/or repetitive 
tasks.

Although the examiner's statement clearly shows occupational 
impairment with reduced reliability and productivity due to 
the veteran's psychiatric disability, it also reveals that 
the veteran is not entirely deficient in the area of work 
because as the examiner noted, there is a diverse range of 
opportunities available, and although the veteran's 
disability would make it difficult for her to work in 
settings which required extensive interpersonal interaction, 
other employment opportunities exist that do not require such 
an extensive interpersonal component which the examiner 
believed the veteran would be able to handle.  Overall, the 
veteran is not deficient in most areas, such as work, school, 
family relations, judgment, or thinking.  In fact, as noted 
above, her judgment and thinking have been consistently 
described as intact, with a logical, goal directed thought 
process, and she appears able to maintain family 
relationships.  Further, the record shows that she is 
currently a full-time student working towards a college 
degree, having only a few credits left to complete before 
obtaining her degree.  Attaining such a level of functioning 
strongly suggests that her disability is no more disabling 
than contemplated by the current rating.

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's psychiatric 
disability, which now includes PTSD, more nearly approximates 
the criteria required for the currently assigned 50 percent 
rating, and that a higher evaluation at any point since the 
initial award of service connection is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the veteran has described her psychiatric disability 
as being so severe that she deserves a higher rating, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2007).  The current evidence of record does not demonstrate 
that her psychiatric disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that her disability 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

III. Service Connection-PTSD

Service connection for post-traumatic stress disorder (PTSD) 
specifically requires that there be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007).  In 
addition, in cases involving personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3) (2007).

The veteran contends that she has PTSD as the result of a May 
1996 in-service sexual assault by a fellow service member in 
her dorm room over Memorial Day weekend.  After the incident, 
the veteran reported that he physically and verbally 
threatened her, including threatening her life.  The veteran 
felt that she was incorrectly diagnosed with bipolar disorder 
in 1997, and believes that in actuality, her symptoms at the 
time were due to PTSD.

The Board recognizes that the present case, which involves 
allegations of a personal assault, falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events about which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or 
inflicts harm. Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that because personal assault can be an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, making it difficult to obtain direct 
evidence and requiring that the alternative evidence be 
sought.

Likewise, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; or tests for 
sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

Here, the veteran has been diagnosed with PTSD in outpatient 
treatment records and VA examinations several times over the 
years primarily based on the veteran's report of sexual 
assault while in the military.  For example, both the March 
1999 and June 2003 VA examiners rendered Axis I diagnoses of 
PTSD based on the veteran's report of the in-service sexual 
assault.  Specifically, at the June 2003 examination, the 
veteran reported that she experienced an attack in her room 
coming back for a towel for the gym during military service, 
but did not tell anyone about it until her hospitalization at 
the VA in 1999.  At this examination, the veteran reported 
that after the attack, she began to slip in her military 
duties.  The November 2005 VA examiner also rendered an Axis 
I diagnosis of PTSD, but stated that it was in remission by 
history.

In this case, the service personnel records document 
deterioration in work performance, substance abuse, and 
social behavioral changes; and the medical records note 
episodes of anxiety and depression.  Specifically, the 
veteran's personnel file contains a performance report dated 
from May 1995 through October 1996 which show that the 
veteran was performing exceptionally well, and was ranked 
among the top 5 airmen of the 40 assigned to the flight 
regardless of grade or tenure, and noted that she outmatched 
her peers, and was hand picked to perform key duties.  
However, a performance report dated from October 1996 through 
October 1997, noted that the veteran's conduct on and off 
duty was unacceptable, and that she complied with most but 
not all training requirements.  The record also contains a 
June 2002 statement from M.M., the commanding officer of the 
veteran's squadron, who noted that initially, the veteran's 
performance was noteworthy, but at some point, possibly a few 
months after arriving at the 2nd transportation squadron, she 
began experiencing behavioral problems.  Overall, after 
considering both performance appraisals, and the commanding 
officer's June 2002 statement, it is clear that there was 
deterioration in work performance after October 1996.  

Further, regarding substance abuse, the record contains 
evidence of nonjudicial punishment proceedings in June 1997, 
(article 15 punishment), including a reduction in grade, 
related to a drug conviction; and service medical records 
also showed evidence of depression, and moderate to severe 
anxiety due to environmental stressors, as well as traumatic 
events which occurred prior to entry on active duty.  See May 
1997 treatment note from the Overton Brooks VA medical 
center.

In addition to the above-described behavioral changes which 
tend to corroborate the veteran's account of her stressor 
incident, the personnel file also shows that the veteran was 
hospitalized in May 1997, diagnosed with bipolar disorder, 
and subsequently discharged by way of a December 1997 
physical evaluation board proceeding due to a psychiatric 
disability, which included diagnoses of a personality 
disorder, obsessive compulsive disorder, and bipolar 
disorder.  In this case, it is difficult to discern whether 
the above-noted behavioral changes and deterioration in work 
performance were the result of the veteran's psychiatric 
disability, or in part a reaction to an alleged May 1996 
sexual assault.  Nevertheless, providing the veteran with the 
benefit of the doubt, the Board finds that service connection 
for PTSD due to an in-service personal assault, is warranted.  


ORDER

Entitlement to a higher initial evaluation for psychiatric 
disability, evaluated as 50 percent disabling from April 8, 
1998, is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), is granted, subject to the laws and 
regulations governing monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


